DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 14, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2013/0049227) in view of Haba et al. (U.S. 8,093,697).
Regarding Claim 1, Kim. discloses a semiconductor chip package, comprising: 
a routing substrate (routing substrate 1122, Figure 11); 
a semiconductor chip mounted on and electrically connected to the routing substrate, the semiconductor chip having plural side surfaces (semiconductor chip 124, Figure 11); 
another semiconductor chip having plural other side surfaces mounted on the routing substrate (chips 124, molding layer 132, Figure 11); and 
a molding layer at least partially encasing the semiconductor chip, the molding layer having a tread and a riser, the riser abutting at least some of the side surfaces of the semiconductor chip (molding layer 132, tread 132b, riser 132a, Figure 11).
However, they do not explicitly disclose the riser abutting at least some of the side surfaces of the other semiconductor chip. Haba et al. discloses a similar device wherein two semiconductor chips encased in a molding layer having a tread and riser are formed with the riser abutting at least some of the side surfaces of the semiconductor chip and adjacent to at least some of the side surfaces of the other semiconductor chip (Haba, chips 410a, 410b, molding 426, Figure 12).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the another semiconductor chip within the tread/riser of the molding layer and therefore form the rise abutting at least some of the side surfaces of the other semiconductor chip in Kim in view of Haba et al. in order to increase device density while reducing the overall size of the assembly (Haba et al., Column 1, Lines 62-67) . 
Regarding Claim 2, Kim in view of Haba et al. further discloses that the riser is narrower than the tread (Kim, tread 132b, riser 132a, Figure 11).
Regarding Claim 3, Kim in view of Haba et al. further discloses that the routing substrate comprises a redistribution layer (RDL) structure (Kim, RDL 122/126, Figure 11).
Regarding Claim 4, Kim in view of Haba et al. further discloses that the routing substrate comprises an interposer (Kim, interposer 122, Figure 11).
Regarding Claim 8, Kim in view of Haba et al. further discloses that the routing substrate comprises plural interconnect structures to electrically connect the semiconductor chip package to another electronic device (Kim, interconnect structures 134, Figure 11).
Regarding Claim 9, Kim discloses a reconstituted wafer, comprising: 
plural semiconductor chip packages, each of the semiconductor chip packages including 
a routing substrate (routing substrate 122, Figure 11), 
a semiconductor chip having plural side surfaces and being mounted on and electrically connected to the routing substrate (chip 124, Figure 11),
another semiconductor chip having plural other side surfaces mounted on and electrically connected to the routing substrate (chips 124, molding layer 132, Figure 11), and 
a molding layer at least partially encasing the semiconductor chip, the molding layer having a tread and a riser, the riser abutting at least some of the side surfaces of the semiconductor chip (molding layer 132, tread 132b, riser 132a, Figure 11).
However, they do not explicitly disclose the riser abutting at least some of the side surfaces of the other semiconductor chip. Haba et al. discloses a similar device wherein two semiconductor chips encased in a molding layer having a tread and riser are formed with the riser abutting at least some of the side surfaces of the semiconductor chip and adjacent to at least some of the side surfaces of the other semiconductor chip (Haba, chips 410a, 410b, molding 426, Figure 12).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the another semiconductor chip within the tread/riser of the molding layer and therefore form the rise abutting at least some of the side surfaces of the other semiconductor chip in Kim in view of Haba et al. in order to increase device density while reducing the overall size of the assembly (Haba et al., Column 1, Lines 62-67) . 
Regarding Claim 10, Kim in view of Haba et al. further discloses that the risers are narrower than the treads (Kim, riser 132b, tread 132a, Figure 11).
Regarding Claim 11, Kim in view of Haba et al. further discloses that the routing substrates comprises redistribution layer (RDL) structures (Kim, RDL 122/126, Figure 11).
Regarding Claim 12, Kim in view of Haba et al. further discloses that the routing substrates comprises interposers (Kim, interposers 122, Figure 11).
Regarding Claim 16, Kim in view of Haba et al. further discloses that each of the routing substrates comprises plural interconnect structures to electrically connect to another electronic device (Kim, interconnect structures 134, Figure 11).
Regarding Claim 17, Kim discloses a method of manufacturing a semiconductor chip package, comprising: 
mounting a semiconductor chip having plural side surfaces on a routing substrate and electrically connecting the semiconductor chip to the routing substrate (semiconductor chip 124, routing substrate 122, Figure 5); 
mounting another semiconductor chip having plural other side surfaces on the touring substrate and electrically connecting the semiconductor chip to the routing substrate (chips 124, molding layer 132, Figure 11); and 
molding a molding layer on the routing substrate to at least partially encase the semiconductor chip, the molding layer having a tread and a riser, the riser abutting at least some of the side surfaces (molding layer 132, tread 132b, riser 132a, Figure 5).
However, they do not explicitly disclose the riser abutting at least some of the side surfaces of the other semiconductor chip. Haba et al. discloses a similar device wherein two semiconductor chips encased in a molding layer having a tread and riser are formed with the riser abutting at least some of the side surfaces of the semiconductor chip and adjacent to at least some of the side surfaces of the other semiconductor chip (Haba, chips 410a, 410b, molding 426, Figure 12).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the another semiconductor chip within the tread/riser of the molding layer and therefore form the rise abutting at least some of the side surfaces of the other semiconductor chip in Kim in view of Haba et al. in order to increase device density while reducing the overall size of the assembly (Haba et al., Column 1, Lines 62-67) . 
Regarding Claim 18, Kim in view of Haba et al. further discloses fabricating the tread and the riser during the molding (Kim, mold forming member 156, molding layer 132, Figure 18, Paragraph 92).
Regarding Claim 19, Kim in view of Haba et al. further discloses fabricating the tread and the riser by sawing a first kerf having a first width to set a width of the riser and sawing a second kerf aligned with the first kerf and having a second width narrower than the first width to set a width of the tread (Kim, first kerf 150, second kerf 152, Figure 13, Paragraphs 76 and 78).
Regarding Claim 20, Kim in view of Haba et al. further discloses sawing the first kerf and the second kerf into the same side of the molding layer (Kim, Paragraphs 76 and 78).
Regarding Claim 21, Kim in view of Haba et al. further discloses sawing the first kerf and the second kerf into the opposite sides of the molding layer (Kim, Figure 13, Paragraph 80).
Regarding Claim 22, Kim in view of Haba et al. further discloses that the routing substrate and the molding layer comprises a reconstituted wafer (Kim, routing substrate 122, molding layer 132, Figure 11).
Regarding Claim 23, Kim in view of Haba et al. further discloses that the riser is narrower than the tread (Kim, tread 132b, riser 132a, Figure 5).
Regarding Claim 24, Kim in view of Haba et al. further discloses that the routing substrate comprises a redistribution layer (RDL) structure (Kim, RDL 126/122. Figure 5).
Regarding Claim 25, Kim in view of Haba et al. further discloses that the routing substrate comprises an interposer (Kim, interposer 122, Figure 5).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2013/0049227) in view of Haba et al. (U.S. 8,093,697) as applied to Claim 1 above, further in view of Bhagavat et al. (U.S. 10,510,721).
Regarding Claim 5, Kim in view of Haba et al. teaches Claim 1 as indicated above. Kim in view of Haba et al. does not explicitly disclose that the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip. Bhagavat et al. discloses a similar device wherein chips mounted on a routing substrate and encapsulated by a molding layer, wherein the routing substrate comprising another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip (chip 20, routing layer 50/30/115/100, molding layer 35, another chip 19, another molding layer 30, interconnect chip 85, Figure 2). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip in Kim in view of Haba et al., further in view of Bhagavat et al. in order to form a conventional package with increased interconnects (Bhagavat et al., Column 1, Lines 5-10 and 43-47, Column 3, Lines 1-10). Furthermore, it has been held that a conclusion of obviousness can be drawn from combining prior art elements according to known methods to yield predictable results, such as using a routing substrate with a bridge chip, in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding Claim 13, Kim in view of Haba et al. teaches Claim 1 as indicated above. Kim in view of Haba et al. does not explicitly disclose that the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip. Bhagavat et al. discloses a similar device wherein chips mounted on a routing substrate and encapsulated by a molding layer, wherein the routing substrate comprising another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip (chip 20, routing layer 50/30/115/100, molding layer 35, another chip 19, another molding layer 30, interconnect chip 85, Figure 2). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip in Kim in view of Haba et al., further in view of Bhagavat et al. in order to form a conventional package with increased interconnects (Bhagavat et al., Column 1, Lines 5-10 and 43-47, Column 3, Lines 1-10). Furthermore, it has been held that a conclusion of obviousness can be drawn from combining prior art elements according to known methods to yield predictable results, such as using a routing substrate with a bridge chip, in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2013/0049227) in view of Haba et al. (U.S. 8,093,697) as applied to Claim 17 above, further in view of Bhagavat et al. (U.S. 10,510,721).
Regarding Claim 26, Kim in view of Haba et al. teaches Claim 17 as indicated above. Kim in view of Haba et al. does not explicitly disclose that the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip. Bhagavat et al. discloses a similar device wherein chips mounted on a routing substrate and encapsulated by a molding layer, wherein the routing substrate comprising another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip (chip 20, routing layer 50/30/115/100, molding layer 35, another chip 19, another molding layer 30, interconnect chip 85, Figure 2). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip in Kim in view of Haba et al., further in view of Bhagavat et al. in order to form a conventional package with increased interconnects (Bhagavat et al., Column 1, Lines 5-10 and 43-47, Column 3, Lines 1-10). Furthermore, it has been held that a conclusion of obviousness can be drawn from combining prior art elements according to known methods to yield predictable results, such as using a routing substrate with a bridge chip, in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        


/MARK W TORNOW/Primary Examiner, Art Unit 2891